Judgment, in so far as appealed from, modified by reducing the recovery as against defendant Standard Accident Insurance Company by the sum of $348, with interest from the 16th day of July, 1925, and as so modified unanimously affirmed, with costs as against defendant Amboy Homes Corporation. The respondent is not entitled to a lien for the value of the materials left upon the premises intended for use in other buildings. He is, however, entitled to a personal judgment including that amount against the owner. (Cummings v. Broadway-94th Street Realty Co., 233 N. Y. 407.) Present — Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ.